FRIEDMAN, Judge,
dissenting.
In this case, the Pennsylvania Labor Relations Board (PLRB) issued a final order requiring the City of Philadelphia (City) to implement an arbitration award by expunging and clearing the record of Officer Bruce DeNoble, including his internal affairs division (IAD) record which the City did not treat as encompassed within the arbitration award. The PLRB determined that, by maintaining the IAD rec*466ord, the City had committed an unfair labor practice by failing to comply with the arbitration award directing the City to make Officer DeNoble “whole in every respect” and to expunge and clear his record “to the fullest extent.”1 Because I agree with the PLRB’s determination, I respectfully dissent.
The arbitration award at issue here provides:
Bruce DeNoble was not terminated for just cause. Therefore, the grievance is sustained and Bruce DeNoble is to be returned to his former position with the City of Philadelphia Police Department and made whole in every respect. Further, his record should be expunged and cleared to the fullest extent.
(Arbitrator’s op. at 19.) Importantly, the City did not appeal this award or ask that it be clarified. Instead, the City’s only challenge to the award took place during the unfair labor practice proceeding brought by DeNoble to enforce the award. Only at that point did the City argue that it was error to require the City to expunge Officer DeNoble’s IAD record. Specifically, the City contended that: (1) the Arbitrator’s award did not require the City to expunge the IAD records and to construe it as such would expose the City to civil liability; and (2) the Arbitrator’s award was too ambiguous to sustain an unfair labor practice charge.2 The City raises these same arguments on appeal to this court.
The City first argues that the Arbitrator’s award did not require, nor did the Arbitrator intend, removal of Officer De-Noble’s IAD record and that the PLRB concluded otherwise because it failed to look beyond the four corners of the Arbitrator’s award. The City contends that the award should be examined in the context of the narrow issue before the Arbi*467trator and the Arbitrator’s findings and opinion.
The City distinguishes this case from discipline and discharge cases where the arbitrator finds that the underlying misconduct is either unproven or does not warrant any discipline. The City claims that, unlike those cases, the Arbitrator here acknowledged Officer DeNoble’s admitted misconduct and recognized that this misconduct warranted discipline short of discharge. According to the City, because the Arbitrator decided only that the discharge was unjustified, his award must be viewed as similarly limited, intending only to require the City to expunge the discharge from Officer DeNoble’s personnel file, not to remove reference to the underlying misconduct in his IAD record. Indeed, the City maintains that a broader interpretation of the Arbitrator’s award would go beyond the “make whole” remedy the Arbitrator intended by erasing the admitted misconduct simply because the discipline meted out was too severe.3
Moreover, relying on Beck v. City of Pittsburgh, 89 F.3d 966 (3d Cir.1996), cert. denied, 519 U.S. 1151, 117 S.Ct. 1086, 137 L.Ed.2d 219 (1997), the City asserts that, because maintenance of IAD records is an integral part of the Police Department’s mandate to serve and protect the public, an arbitrator’s award requiring expungement of an officer’s admitted mishandling of narcotics could subject the City to potential civil liability.4 In light of this possibility, the City suggests that the PLRB had no basis to conclude that the expungement aspect of the Arbitrator’s award included elimination of Officer DeNoble’s IAD record of admitted misconduct absent any explicit reference to IAD records in the arbitration proceedings, the Arbitrator’s decision or the arbitration award. I would disagree.
The City would have us view the arbitration award as directing only that Officer DeNoble’s personnel, not his IAD, record be cleared of the rescinded discipline.5 However, the Arbitrator made no such distinction in the award; rather the award, in a broad and general manner, directed expungement of Officer DeNoble’s “record” to the “fullest extent.” Thus, there is no support in the award for the distinction now urged by the City and rejected by the PLRB. In determining the intent of the arbitrator, the PLRB must read the award in its entirety but will not draw a distinc*468tion where none exists in the award. See Pennsylvania Labor Relations Board v. Shaler Area School District, 14 Pa.Pub. Employee R. ¶ 14255 (1983). Clearly, an IAD file must be considered part of an employee’s employment record where, as conceded by the City, a check of the IAD record may impact on future transfer and promotion decisions affecting the employee.6 (See also R.R. at 140a, 152a.) Thus, to permit the City to retain Officer DeNo-ble’s IAD record would mean that Officer DeNoble was not “returned to his former position ... and made whole in every respect” as the arbitration award clearly requires.
The City contends that by directing ex-pungement of the IAD record, the PLRB broadened the Arbitrator’s award beyond that which he logically intended. However, by picking and choosing between those records it wishes to retain and those it believes are covered by the arbitration award, the City actually is attempting to narrow the award. Had the Arbitrator intended only to overturn Officer DeNo-ble’s discharge, as the City suggests, the Arbitrator would have ordered reinstatement and nothing more. Instead, the Arbitrator also ordered expungement of Officer DeNoble’s record in the strongest and broadest terms possible. Thus, I believe that the PLRB properly concluded that the Arbitrator’s award of the expungement remedy logically referred to more than the mere decision of termination. (PLRB op. at 2.)
Further, this argument raised by the City amounts to little more than a collateral attack on the arbitration award. The law is clear that after the expiration of the appeal period following issuance of an arbitration award, that award may not be collaterally challenged in an unfair labor practice proceeding brought to enforce the award.7 See Borough of Lewistown v. Pennsylvania Labor Relations Board, 558 Pa. 141, 735 A.2d 1240 (1999); Pennsylvania Labor Relations Board v. Commonwealth. Thus, having failed to appeal that award, or ask to have it clarified or modified, the City cannot now complain that the PLRB refuses to look behind the clear language of the award to determine what the City alleges is a different intent. Nei*469ther the PLRB nor a reviewing court can act as a super-arbitrator and impose a remedy or conditions on an award in order to forge an award it considers to be more just and proper under the circumstances. See McCandless Police Officers Association v. Town of McCandless, 30 Pa. Pub. Employee R. ¶ 30141 (1999).
In a related argument, the City also contends that the PLRB erred in finding that the City committed an unfair labor practice because the Arbitrator’s award was too ambiguous to support a finding of noncompliance. If the language of an arbitrator’s award is ambiguous so that the PLRB is not able to state with any assurance that the award has not been complied with, a charge alleging noncompliance must be dismissed. Joint Bargaining Committee of the Pennsylvania Employment Security Employees Association and Pennsylvania Social Services Union, Locals 675 and 678, SEIU v. Pennsylvania Department of Labor and Industry, 17 Pa.Pub. Employee R. ¶ 17177 (1986). According to the City, the Arbitrator’s award here contains substantial ambiguity because, although it orders that Officer De-Noble’s “record” should be expunged and cleared to the fullest extent, it does not specify which record — the personnel record or the IAD record. The City views the award as not including expungement of the IAD record because that record allegedly was never considered during the arbitration proceeding. I cannot agree with the City’s reasoning.
Far from being ambiguous, the arbitration award states in broad terms that Officer DeNoble’s record is to be expunged to the fullest extent, clearly evidencing the Arbitrator’s intention that the City maintain no record of the incident or the discipline that followed from the incident. As stated previously, the Arbitrator did not distinguish between those records included in Officer DeNoble’s personnel file and those maintained in the IAD file. Moreover, the City sought no such distinction in an appeal to the Arbitrator or to the court to reverse, clarify or modify the arbitration award; instead, the City attempts to nullify a part of the Arbitrator’s award in its defense to the unfair labor practice charge. The City’s insistence that we ignore the clear and unambiguous language in the four corners of the award to discern the Arbitrator’s alleged intent, consistent, of course, with the City’s view of the award, would require us to replace the Arbitrator’s clear directive with one party’s interpretation of the award. Because this is not permitted, I do not believe the PLRB erred by concluding that the City failed to comply with the arbitration award when it continued to maintain Officer DeNoble’s IAD record.
Accordingly, I would affirm.
President Judge DOYLE joins this dissent.

. The City’s Police Commissioner had discharged Officer DeNoble for various infractions of Police Department Directives connected to a January 13, 1994 incident, when twenty-seven plastic vials of cocaine were found inside a patrol jacket which Officer DeNoble had left inside his locker. The termination was grieved, and the matter went to arbitration, where the parties stipulated the issue for arbitration as “Was Bruce DeNoble terminated for just cause?” The Arbitrator noted that there was a provision setting forth appropriate discipline for failure to follow department procedures for the handling of evidence and other property taken into custody, specifically, section 5.15 of the Police Department Disciplinary Code, which provides that an officer guilty of a first offense under section 5.15 is subject to discipline in the form of a reprimand up to a five-day suspension. However, because the parties agreed that the issue in the case was limited to whether Officer DeNoble was terminated for just cause, the Arbitrator felt he could not apply section 5.15 but, rather, was restricted to either returning Officer DeNoble to his former position and making him whole, or to upholding the termination. (Arbitrator’s op. at 19.) The Arbitrator sustained the grievance concluding that, although Officer DeNo-ble made a mistake and admitted it, the City did not prove just cause for discharge.
Following issuance of the arbitration award, the City proceeded to delete all references to the incident contained in Officer’s DeNoble's personnel file. However, the City retained an IAD record of the underlying investigation; the IAD record referenced a complaint against Officer DeNoble for having drugs in his locker as “sustained.” (R.R. at 95a.) This action prompted the filing of an unfair labor practice charge against the City for refusing to comply with the Arbitrator's award, (R.R. at 3a 5a) and, following a hearing, the PLRB hearing examiner concluded that the City committed an unfair labor practice by maintaining Officer DeNoble’s IAD record.


. The City also argued that elimination of the IAD record would force the City to violate a federal court consent decree requiring the City to maintain IAD records. However, as noted by the majority, the City subsequently withdrew this argument.


.The City contends that expungement of the IAD record would place Officer DeNoble in a better position than he would have occupied had the Arbitrator believed he had authority to modify the discipline imposed and, further, would place Officer DeNoble in a better position than an officer whose conduct was based on a totally unfounded complaint. However, this argument, made by the City and accepted by the majority here, misses the point, which is that the Arbitrator sustained Officer DeNo-ble’s grievance and ordered that his records be expunged and cleared "to the fullest extent.” Indeed, the City's argument in this regard displays a lack of understanding of expungement and "make whole” remedies, which are designed to place the successful grievant in a position as if the discipline, including the facts leading up to that discipline, had never happened.


. Despite the City's reliance on Beck, that case is not particularly helpful to the City because it has nothing whatsoever to do with an impartial arbitrator's award. Rather, Beck dealt solely with the shortcomings of internal departmental investigations.


. In this, the City’s argument is inherently inconsistent. The City contends that there is no basis to extend the award’s expungement remedy to IAD records because the award makes no explicit reference to these records; however, the award does not explicitly reference personnel records either, and yet, the City argues that the award only requires the expungement of personnel records.


. An officer's IAD record is kept separate from his personnel file. When an officer applies for a transfer to a specialized unit or for a promotion, or when an officer has been charged with misconduct, an "IAD check" may be run to see if similar charges or other complaints of misconduct were brought against the officer in the past. In fact, Officer DeNoble requested a transfer on three occasions following the January 1994 incident and, in each case, his IAD record was discussed during the interview. Officer DeNoble did not receive the requested transfers; however, he did receive a promotion in December of 1998. (R.R. at lla-12a, 17a, 19a-23a, 30a-31a, 90a-92a.)


. When an unfair labor practice charge alleges a refusal to comply with a grievance arbitration award, the PLRB must determine whether an arbitration award exists, whether the appeal process has been exhausted, and, if so, whether the employer failed to comply with the award. Pennsylvania Labor Relations Board v. Commonwealth, 478 Pa. 582, 387 A.2d 475 (1978). The PLRB examines evidence to determine whether the employer failed to comply with the grievance arbitration award, but it does not review the merits of the award. Id. Because there is no dispute here that the award exists and that the City failed to appeal that award, the only question before the PLRB was whether the City failed to comply with the award.
The PLRB understood this limitation on its authority. As noted by the PLRB, expungement erases the record of the accused in its entirety, including the facts leading up to the discipline; thus, once the award was issued, and no appeal was filed, questions regarding whether the expungement remedy was appropriate under the circumstances were not matters the PLRB could consider in enforcing the award.